Name: 2001/595/EC: Council Decision of 13 July 2001 on the conclusion by the European Community of the Amendment to the trade-related provisions of the Energy Charter Treaty
 Type: Decision
 Subject Matter: parliamentary proceedings;  trade policy;  energy policy;  international affairs
 Date Published: 2001-08-02

 Important legal notice|32001D05952001/595/EC: Council Decision of 13 July 2001 on the conclusion by the European Community of the Amendment to the trade-related provisions of the Energy Charter Treaty Official Journal L 209 , 02/08/2001 P. 0032 - 0032Council Decisionof 13 July 2001on the conclusion by the European Community of the Amendment to the trade-related provisions of the Energy Charter Treaty(2001/595/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of the first paragraph of Article 300(2),Having regard to the proposal from the Commission,Whereas:(1) The European Communities concluded the Energy Charter Treaty in Council and Commission Decision 98/181/EC, ECSC, Euratom(1), which incorporated by reference the relevant provisions of GATT 1947.(2) The introduction in the Energy Charter Treaty of the relevant WTO provisions by reference instead to the GATT 1947 provisions contained therein, as well as the inclusion of a list of energy-related equipment in the trade provisions, are in the interest of the Community.(3) The Community has exclusive competence for common commercial policy.(4) The Energy Charter Conference and the International Conference held on 24 April 1998 agreed on the text of the Amendment to the trade-related provisions of the Energy Charter Treaty, including the list of energy-related equipment, and on related decisions, understandings and declarations (Trade Amendment).(5) The Community has approved by Council Decision 98/537/EC(2) the text of the Trade Amendment and its provisional application pending its entry into force.(6) The adoption of the Trade Amendment will help attain the objectives of the European Community. The said Amendment should therefore be approved,HAS DECIDED AS FOLLOWS:Article 1The Amendment to the trade-related provisions of the Energy Charter Treaty is hereby approved on behalf of the European Community.Article 2The President of the Council shall, on behalf of the European Community, deposit the instrument of approval of the Amendment to the trade-related provisions of the Energy Charter Treaty with the Government of the Portuguese Republic, in accordance with Articles 39 and 49 of the Energy Charter Treaty.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 13 July 2001.For the CouncilThe PresidentM. Verwilghen(1) OJ L 69, 9.3.1998, p. 1.(2) OJ L 252, 12.9.1998, p. 21.